Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Specie(s) I: Claims 1-5; multipolar electrical protection system including a plurality of devices for switching an electric current, each switching device having a plurality of compartments each comprising an extinguishing chamber and a pair of separable electrical contacts that are connected to upstream and downstream connection terminals at a respective electrical potential, the separable electrical contacts being movable between open and closed positions under the action of a tripping device; wherein each bar has the same number of connection pads as the switching device has extinguishing chambers, and the connection pads of two connectors of one and the same device located in distinct vertical planes OR the switching devices each having four extinguishing chambers.

Specie(s) III: Claims 1, 6; relative to Species I, the structure does not require wherein each bar has the same number of connection pads as the switching device has extinguishing chambers, and the connection pads of two connectors of one and the same device located in distinct vertical planes OR the switching devices each having four extinguishing chambers.; and otherwise require respective degassing openings free of other devices.

Specie(s) IV: Claims 1, 7-8; relative to Species I, the structure does not require wherein each bar has the same number of connection pads as the switching device has extinguishing chambers, and the connection pads of two connectors of one and the same device located in distinct vertical planes OR the switching devices each having four extinguishing chambers.; and otherwise requires a switchover mechanism; and an electronic control device distinct from the switching devices.

Specie(s) V: Claims 1, 7 and 9; relative to Species I, the structure does not require wherein each bar has the same number of connection pads as the switching device has extinguishing chambers, and the connection pads of two connectors of one and the same device located in distinct vertical planes OR the switching devices each having four extinguishing chambers; and otherwise requires accomodating bases comprising electrical connections for attachment to an electrical installation and positioned so as to reversibly cooperate with the connectors of a switching device.

Specie(s) VI: Claims 1, and 10-12; relative to Species I, the structure does not require wherein each bar has the same number of connection pads as the switching device has extinguishing chambers, and the connection pads of two connectors of one and the same device located in distinct vertical planes OR the switching devices each having four extinguishing chambers.; and otherwise requires a switchover mechanism, mechanical unit and an electronic control device separate from the tripping device which drives the actuator; and shafts of each device coupled to the mechanical unit.

Specie(s) VII: Claims 1, 10, and 13; relative to Species I, the structure does not require wherein each bar has the same number of connection pads as the switching device has extinguishing chambers, and the connection pads of two connectors of one and the same device located in distinct vertical planes OR the switching devices each having four extinguishing chambers; and otherwise requires a switchover mechanism, and a non-ferromagnetic frame and mechanical unit for attachment of the switching devices and to connect the devices to one another.
NOTE: the phrase: In re: claim 4 “one and the same number of extinguishing chambers” is unclear; whereas the number of associated features intended i.e. one or a plurality cannot be readily ascertained; wherein claim 1 already requires a plurality of extinguishing chambers without subsequently asserting how one extinguishing chamber may be structurally accomplished. In re: claim 6 line 6, “free of the other devices” is unclear; whereas it cannot be ascertained of other devices denote any device, any other claimed device or any other of the switching devices etc. In re: claim 12 if each switching device includes a common control shaft in lines 2-3, then it is unclear how “shafts of each device” in line 4 is structurally accomplished; whereas a common singular shaft is asserted then subsequently a plurality of shafts appear to be asserted.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
3.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim(s) are generic.
4.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: employing different search queries; and prior art applicable to one species would likely not be applicable to another species.
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
6.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
7.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  A telephone call was made to was not made to request an oral election to the above restriction requirement, and thus did not result in an election being made.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY L SMITH/           Primary Examiner, Art Unit 2835